Case 2:20-cv-00376-JLB-NPM Document 28 Filed 09/13/21 Page 1 of 1 PageID 195




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

NEW ERRA DOORS CORP., et al.,

             Plaintiffs,

v.                                             Case No. 2:20-cv-376-JLB-NPM

UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES, et al.,

             Defendants.


                                      ORDER

      Plaintiffs have filed a notice of voluntary dismissal without prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Doc. 27.) The notice is self-

executing. Matthews v. Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam).

The Clerk of Court is DIRECTED to close the file.

      ORDERED in Fort Myers, Florida, on September 13, 2021.
